DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-3, 5-6, 8-9, 11-16 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims, and specifically does not disclose a tool for removing collars from studs comprising a piston moveably installed in a housing; a spring driving the piston; a drive for selectively applying an opposing force to the spring; and collet fingers; wherein the piston has a conical surface engaging edges of an opening in the housing as recited by applicant’s claimed invention.

Claim 12:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a tool for removing collars from studs comprising a piston moveably installed in a housing; a spring driving the piston; a hydraulic drive for selectively applying an opposing force to the spring; 
The most relevant prior art attributed to Hargrove (US 2,836,888) discloses a tool for removing collars from studs comprising a driver having a housing and receiving a piston moveably within said housing; a spring driving said piston; said housing also having a drive for selectively moving said piston in opposition to a force from said spring; and collet fingers being moveable between a released position and a secured position. Hargrove fails to disclose or fairly suggest the piston having a conical surface engaging edges of an opening in the housing and/or a single trigger for selectively actuating a hydraulic drive to move the piston and actuating a motor to drive the collet fingers to rotate.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a tool for removing collars from studs as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.